Claims 1-26 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, recites a formula (I) in which R12-R13 and R16-R19 are indefinite. Correction is required.
	Claim 17, recites a formula (II) in which R22-R25 and R26-R29 are indefinite. Correction is required.
Claim 21, recites the formulae (III) and (IIIa) in which R32-R33 and R36-R39 are indefinite. Correction is required.
	 Claims 14-16, 18-20 and 22-24 are dependent upon the rejected based claims. Therefore, these claims are rejected as well.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US 2004/0143910 A1).
Said et al. (US’ 910 A1) teaches a hair dyeing composition comprising category-2 bleach powder, compatible dye and hydrogen peroxide solution to yield a smooth cream as claimed in claims 1, 4 and 6-7 (see claim 38), and wherein the composition is a liquid composition as claimed in claim 3 (see page 1, paragraph, 0007). Said et al. (US’ 910 A1) also teaches a hair coloring composition comprising Category-1 bleach as claimed in claim 5 (see page 1, paragraph, 0007) and wherein the hydrogen peroxide presents in the coloring composition in the amount 12% which is within the claimed ranges as claimed in claims 8 and 9 (see page 4, paragraph, 0040). Said et al. (US’ 910 A1) also teaches a method for treating hair as claimed in claim 26 (see claim 38).
The instant claims differ from the reference of Said et al. (US’ 910 A1) by reciting a hair dyeing composition comprising a polymeric azo colorant.
However, Said et al. (US’ 910 A1) clearly suggests the use of thiophene azo and azo colorants in the hair dyeing composition wherein the thiophene azo compound having a formula 20 (see sheet 3, compound 20 and claims 1, 30 and 38) which is similar to the claimed formula (1) as recited in claim 13, when in the claimed formula (1), R12, R16-R19 are hydrogen atoms, R11 and R 13 are nitro groups and R110 is -NRxRy wherein x and y are alkyl groups as claimed in claims 13-15 (see sheet 3, compound 20) and thus, the thiophene azo compound would obviously to have a maximum absorbance as claimed in claims 10-12. Said et al. (US’ 910 A1) also teaches a dyeing composition comprising alkoxylated azo dye compound of a formula (46) as claimed in claim in claim 2 (see sheet 9, formula (46) and azo dye compound having a formula (56) which is similar to the claimed formula (II), when in the claimed formula (II) all the substituents are selected from hydrogen atoms and at least one of R21-R25 is a nitro (NO2) group and at least of R26-R210 is -NRxRy as claimed in claims 17-19 (see sheet 10, compound (56)) and wherein two or more of R26-R210 are connected to each other through covalent bonds to form a ring structure as claimed in claim 20 (see sheet 10, compounds 50, 53 and 55). Said et al. (US’ 910 A1) also teaches a dyeing composition comprising azo dye compounds having the formula (17), (18) and (20) which are similar to the claimed formula (III) as claimed in claims 21-23 (see sheet 3, compounds (17), (18) and (20)).  
Therefore, in view of the teaching of Said et al. (US’ 910 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to be motivated to modify the dyeing composition of Said et al. (US’ 910 A1) by incorporating the thiophene azo colorant and other azo dyes as the polymeric azo colorants to arrive at the claimed invention. Such a modification would have been obvious because Said et al. (US’ 910 A1) clearly refers to the thiophen azo compound and other azo dyes as the dyes that used in the hair coloring composition, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected result. 
Allowable Subject Matter
5	Claims 16 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of record (US’ 910 A1) does not teach or disclose the claimed formula (I), wherein two or more of R36 to R39 and R301 are connected to each other through covalent bounds to from a ring structure as claimed. The closest prior art of record (US’ 910 A1) also does not teach or disclose the at least one polymeric azo colorant of the claimed formula (IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EISA B ELHILO/Primary Examiner, Art Unit 1761